Citation Nr: 0628204	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective May 3, 2005.  The veteran 
filed a notice of disagreement (NOD) in August 2005 with 
respect to the assigned initial rating.  

By a September 2005 rating decision, the RO granted a higher 
initial 50 percent rating for PTSD, effective May 3, 2005.  
The RO issued a statement of the case (SOC) in September 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2005.

In August 2006, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900 (2005).

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the claim in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
Moreover, although, as noted in the September 2005 rating 
action and SOC, the RO increased to 50 percent the veteran's 
initial rating for PTSD during the pendency of this appeal, 
inasmuch as a higher rating is available for this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim for a higher initial 
rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board's decision granting an initial 70 percent rating 
for PTSD is set forth below.  The matter of a rating in 
excess of 70 percent is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.   VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that an 
October 2005 VA medical assessment appears to raise an 
informal claim for a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.  
As the RO has not yet adjudicated the matter of a TDIU, it is 
not properly before the Board, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions need to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the May 3, 2005 effective date of the grant of 
service connection for PTSD, the veteran's psychiatric 
symptoms primarily include periodic suicidal ideation, 
chronic panic and anxiety attacks, impaired impulse control, 
severe chronic sleep impairment resulting in fatigue, 
intrusive thoughts and recollections, nightmares, 
irritability, anger often resulting in alienation of friends 
and family, outbursts, blunted affect, agitated depression, 
anxiety, social isolation, feelings of hopelessness, and 
guilt; collectively, these symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas. 


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD, from 
May 3, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2005) 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the above-noted legal 
authority, and in light of the Board's favorable disposition 
of the claim on appeal to the extent herein allowed, on the 
basis of the current record, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim for an initial rating in excess of 50 
percent for PTSD has been accomplished.

II.  Background

VA outpatient medical records from January 2005 to May 2005 
reflect that the veteran was evaluated and received treatment 
for complaints of flashbacks, recurrent nightmares, poor 
sleep, with feelings of guilt and depression about his active 
duty in the military and that he could no longer cope.  He 
was diagnosed with
PTSD and depression.

A January 2005 VA psychosocial assessment reflects that the 
veteran reported in the last five years an exacerbation of 
nightmares of his combat experience.  He found that he had 
become increasingly angry and agitated.  He reported having 
insomnia and depression.  His wife was diagnosed with bladder 
cancer and this has him very worried.  He described his 
marriage as "fine" and had one daughter and a grandson who 
he was very close.  He has a brother in Pennsylvania that he 
spoke to on the phone once a week.  The veteran reported that 
he retired at the age of 56 from teaching electronics for 23 
years on a high school level.  The veteran reported a lack of 
concentration and that he quit a veterans group after a 
confrontation about other people's viewpoints.  

In May 2005, the veteran filed a claim for service connection 
for PTSD.  Along with the claim he submitted a letter as to 
his experiences as a combat infantryman in the Korean war and 
resulting effects on him upon his return to the United 
States, both physically and mentally.  He stated that after 
his discharge from service he experienced frequent nightmares 
that initially decreased in frequency.  Then about five years 
ago, they started to get really bad.  He started having 
difficulties sleeping, lost all interest in his hobbies, 
could not concentrate on reading, started arguing with people 
and starting isolating himself from them.  

A June 2005 VA PTSD examination report notes that the 
veteran's social interactions are characterized by increased 
irritability, decreased participation in usual activities, 
problems in concentration and social avoidance.  He spends 
the majority of his time caring for his wife who is currently 
ill with cancer.  The examiner noted that there was moderate 
social impairment and no occupational impairment.  The 
veteran reported experiencing recurrent and intrusive 
recollections and recurrent distressing dreams pertaining to 
multiple traumatic combat events which occurred during the 
Korean War.  He also experiences intense psychological 
distress and physiological reactivity when exposed to 
internal or external cues which symbolize or resemble aspects 
of the trauma.  The veteran makes persistent efforts to avoid 
thoughts feelings, and conversations as well as activities, 
places, and people that arouse recollection of the trauma.  
He has a markedly diminished interest in participation in 
significant activities, feelings of detachment from others 
and a restricted range of affect.  Also present were multiple 
persistent symptoms of increased arousal including difficulty 
staying asleep, irritability, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  The 
veteran experiences chronic depression, directly related to 
his PTSD symptoms; the depression is characterized by 
dysphoric mood anhedonia, apathy, social withdrawal, 
decreased participation in significant activities and 
periodic suicidal ideation.  He experienced chronic feelings 
of guilt as well as both panic and anxiety attacks.  

The examiner indicated that the veteran had no impaired 
thought processes and no delusions, hallucinations or 
homicidal ideations.  His ability to maintain personal 
hygiene was intact, he was oriented by three, had no memory 
loss or impairment,  no obsessive or ritualistic behaviors, 
and his rate of speech was normal.  The diagnosis was PTSD 
and a Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

In an August 2005 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective May 3, 2005 (the date of the veteran's 
claim).  

In August 2005, the veteran submitted his NOD with the amount 
of compensation granted for PTSD, indicating that he had 
evidence that would justify an increase in the level of 
compensation.

VA outpatient medical records dated from June 2005 to 
September 2005 reflect that the veteran participates in a 
weekly insomnia treatment group

In a September 2005 rating decision, the RO increased the 
initial rating to 50 percent from the May 3, 2005 effective 
date of the grant of service connection.  

In October 2005, the veteran submitted a statement from his 
wife and an October 2005 VA assessment and treatment summary 
from a VA physician Board certified in psychiatry.   

In the October 2005 statement, the veteran's wife indicated 
that the veteran demonstrated hostile behavior towards his 
brother, their daughter and even to her without explanation 
and then behaved as if nothing had happened.  She stated that 
the veteran loved antiques; so they decided to go into the 
antique business on a part time basis.  However, the veteran 
became rude and continually argued with potential customers 
and his work got sloppy so they had to go out of business.  
The veteran's wife also stated that the veteran rarely spoke 
to his friends anymore and that at parties, the veteran would 
sit in a corner by himself.  She also stated that he suffered 
greatly from recurring nightmares.  

The October 2005 VA physician's summary revealed that the 
veteran reported that he was no longer able to manage the 
nightmares, intrusive thoughts, sudden outbursts or long 
periods of sitting alone in a room and not being able to 
account for the passage of time.  He stated that he was no 
longer able to function interpersonally in a business  as he 
had in years prior, he was alienating customers and clients 
with whom he had a prior positive rapport to the degree that 
he and his wife began to lose business.  The veteran stated 
that he began to make mistakes in his work and actually 
caused damage to the goods he was entrusted to restore or 
repair.  The situation deteriorated to the degree that he and 
his wife were forced to close their business.  He became 
progressively withdrawn and isolated during this time and he 
struggled with fears and anxiety around the gravity of his 
wife's illness.  The veteran reported profound feelings of 
guilt over his actions as a combatant in Korea.  These 
feelings and memories intrude upon his waking consciousness 
on a regular basis and have made it impossible for him to 
function around the thoughts.  The veteran reported 
difficulty sleeping and frequent nightmares and difficulty 
with concentration.  He has narrowed his social interactions 
considerably in the last several years.  He demonstrated 
difficulty in actually getting close to others and tended to 
keep people at a distance.  In the past 2-5 years, he has 
alienated many of those people with whom he has maintained a 
distant relationship by his outbursts of anger and 
frustration.  

The physician noted that the veteran was presently in a PTSD 
group for Korean Combat Veterans, participates in a short-
term Insomnia Group, and is seen in individual psychotherapy 
twice a month.  The veteran was neatly attired with normal 
grooming.  He was oriented, affect was blunted, mood was 
hopeless and despairing.  His speech flow was pressured with 
noted stammering when agitated.  His thought content was 
appropriate to mood and circumstances.  There was no evidence 
of hallucinations.  His judgment, abstraction, and decision 
making were all normal.  The VA physician found that the 
veteran demonstrated with agitated depression, intrusive 
thoughts, guilty and guilty ruminations about things he did 
in Korea, sleep disorder, nightmares, and by report of his 
wife and himself, frequent dissociate or fugue states in 
which he is entirely unaware that he talks to himself, weeps 
or laughs.  He is highly isolative, avoids interactions with 
people in order to avoid sudden agitated outbursts.  His 
interpersonal functioning is distant and marginal with 
increased deterioration over the past several years.  He has 
become industrially impaired in the past two years as a 
result of exacerbation of his psychiatric disorder of PTSD 
which was triggered by the illness of his wife.  The 
diagnosis was PTSD, chronic and severe and the physician 
assigned a GAF of 45.  


III.  Analysis

The veteran maintains that his service-connected PTSD is more 
severe than reflected in the initial 50 percent disability 
rating. 

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities, which assigns ratings  
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155; 38  
C.F.R. Part 4.  Where there is a question as to which of two  
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in  
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating"  
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran has been assigned an initial 50 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  However, a General 
Rating formula for  evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the  veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social  impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial,  circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-  
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective  
relationships.

A rating of 100 percent requires total occupational and  
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation, or 
own name.

Considering the evidence in light of the criteria noted 
above, the Board finds that since the May 3, 2005 effective 
date of service connection, the veteran's PTSD symptoms more 
nearly approximates the criteria for a 70 percent initial 
rating for PTSD.  See 38 C.F.R. § 4.7.  

Collectively, the veteran's psychiatric symptomatology has 
included periodic suicidal ideation, chronic panic and 
anxiety attacks, impaired impulse control, severe chronic 
sleep impairment resulting in fatigue, intrusive thoughts and 
recollections, nightmares, irritability, anger often 
resulting in alienation of friends and family, outbursts, 
blunted affect, agitated depression, anxiety, social 
isolation, feelings of hopelessness, and guilt.  The Board 
finds that this symptomatology more nearly reflects 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships. 

In reaching the decision to grant an initial 70 percent 
rating for the veteran's PTSD,  the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also notes that the GAF scores assigned are 
consistent with the 70 percent rating.  According to the 
Fourth Edition of the American Psychiatric Association's 
(Diagnostic and Statistical Manual of Mental Disorders) (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  The Board notes that during a VA 
examination of the veteran in June 2005 and VA assessment in 
October 2005, the physicians assigned GAF scores of 50 and 
45, respectively.  According to the DSM-IV, GAF scores 
between 41 and 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, and inability to keep a job).  
While many of the actual symptoms noted in the DSM-IV are not 
shown, the Board finds that the assigned GAFs are nonetheless 
consistent with the level of impairment contemplated in 
initial 70 percent rating herein assigned.  

Thus, for all the foregoing reasons, the Board finds that the 
criteria for an initial 70 percent rating for PTSD have been 
met.  


ORDER

An initial 70 percent rating for PTSD, from May 3, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.

The Board finds that since a rating higher than 70 percent 
for PTSD is, potentially, assignable, the Board is remanding 
the matter of a higher rating to the RO for compliance with 
the notification provisions of the VCAA.

Although the record contains a May 2005 duty to assist 
letter, that letter stated the criteria for service 
connection in its attachment explaining  "What The Evidence 
Must Show."  The record does not include correspondence that 
clearly and specifically addresses the VCAA duties to notify 
and assist as regards a claim for a higher rating.  Action by 
the RO is required to satisfy the notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Hence, a remand of the matter remaining on appeal, for full 
compliance with the VCAA's notice requirements, is warranted.  
The RO's notice letter to the veteran should explain that he 
has a full one- year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see 38 U.S.C.A. § 5103(b)(3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should also invite the 
veteran to submit all evidence in his possession, and ensure 
that its letter meets the requirements of the recent decision 
in Dingess/Hartman, 19 Vet. App. 473 (2006), as regards 
rating claims.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter remaining on 
appeal.  The RO must also document its consideration of 
"staged rating" (assignment of different ratings for distinct 
periods of time based on the facts found), pursuant to 
Fenderson, cited to above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claim for a rating greater 
than 70 percent for PTSD.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the RO 
to obtain any additional pertinent 
evidence not currently of record.   

The RO should also invite the veteran to 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as 
regards rating claims, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 70 percent for PTSD 
in light of all pertinent evidence and 
legal authority.  The RO must 
specifically document its consideration 
of whether "staged rating," pursuant to 
Fenderson, cited to above, is 
appropriate.

5.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


